Citation Nr: 1107970	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.

2.  Entitlement to service connection for a respiratory 
condition, to include bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from March 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in part, denied the Veteran's claims for service connection for 
residuals of a cold injury to his feet and a respiratory 
disorder.

The appeal was remanded in March 2009 for additional development.  
Regretfully, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that he experienced subzero temperatures 
while stationed in Germany in November and December 1951.  He has 
submitted statements from other individuals who have cited the 
exposure to cold temperatures during this time.  

VA requested the Veteran's service treatment records from the 
National Personnel Records Center (NPRC).  The claims file 
reflects that NPRC informed VA that the Veteran's records may 
have been destroyed.  In light of the claim being remanded for 
additional development, a further attempt to locate the Veteran's 
service medical records should be undertaken.

The Board notes that the Veteran underwent VA examinations in 
June 2009 with regard to the residuals of a cold injury to the 
feet and a respiratory condition, to include bronchitis.  The 
Board finds that the VA examinations were inadequate, given that 
it is apparent that the claims file and medical records were not 
made available to the examiners during these examinations.  The 
examiners apparently relied only on the information provided them 
by the Veteran to develop their opinions.  

The respiratory disease examiner noted the lack of the claims 
file.  He also was unclear as to the branch of service or the 
duties the Veteran performed, or even where he served.  The 
examinations stated that he served in the World War II or the 
Korean War, but fail to note he served in Germany in 1951 and had 
no combat duty.  

Likewise the examiners did not have an opportunity to review the 
available medical records including West Texas Medical Center 
records beginning in September 1982 which revealed the Veteran 
had, "horrendous exposure to petroleum products, chlorine and 
automobile exhausts as well as other petroleum distillates used 
to clean and degrease engine parts, etc."  It was also noted 
that he had been a heavy smoker and had a severe cough since a 
respiratory tract infection in the winter of 1981.  

In addition, June 1992 medical records from Cone Johnson, M.D., 
were not reviewed or discussed.  Dr. Johnson noted a history of 
childhood hayfever.  The Veteran operated a service station and 
was exposed to environmental hazard associated with that 
business.  In addition he had a side business being on call with 
a wrecker at all hours.  In this side business he had frequently 
been exposed to extremes of temperature during the nights, as 
well as exposure to inhalation of exhaust fumes.  He also had 
been a heavy smoker until 30 yrs ago, and chewed tobacco until 
last winter.  Dr. Johnson further noted that the Veteran coughed 
relentlessly raising huge amounts of very thick tenacious 
material.  The cough was triggered by temperature changes or 
excitement.

The Board notes that the Veteran has voiced strong arguments that 
his respiratory condition and his bilateral foot disorder were 
caused by his service in Germany in 1951.  However, there is no 
reference to the extensive 1981 through 1992 medical evidence and 
reference to a severe winter in 1981; or to the cold injuries to 
the feet and a respiratory disorder apparently as a result of his 
occupational hazards.

The Board finds that the Veteran should be scheduled for 
additional VA examinations to address whether his respiratory 
condition and his bilateral foot disorder were affected or caused 
by the post service environmental exposure or the above mentioned 
severe winter in 1981; or by his service in 1951.

Additionally, as relevant to all remanded claims, the Veteran 
should be requested to identify any outstanding treatment 
records, to include any current treatment records not already in 
the claims file, and, thereafter, all identified records should 
be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his respiratory condition and his bilateral 
foot disorder.  After securing any 
necessary authorization from him, obtain 
all identified treatment records not 
already in the claims file.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified 
of the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2. The RO/AMC is requested to contact the 
National Personnel Records Center (NPRC) 
for a second time in an attempt to obtain 
the Veteran's STRs.  He has also mentioned 
that his duty stations included the 443rd 
ammunition Ordnance Company in Munster, 
Germany in 1951, and that he was treated at 
the Frankfurt Army Hospital in Germany, and 
that records may be available from that 
facility.  Any other appropriate 
alternative sources should be contacted in 
order to try and procure the STRs.  If no 
STRs are found, the claims file shall be 
documented accordingly.  If STRs are found, 
obtain and associate them with the claims 
file.  All attempts to obtain the missing 
records must be documented in the claims 
file.

3.  Afford the Veteran VA examinations by 
physicians specializing in vascular disease 
and respiratory disease.  The Veteran's 
claims folder and a copy of this REMAND 
must be provided to the examiners for 
review prior to completion of the 
examinations.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
reports.  

The VA vascular physician is asked to 
determine:

a).  Whether the Veteran has residuals of a 
cold injury, involving the feet and, if so;

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current residuals of a cold injury, 
involving the feet, is related to the 
Veteran's history of cold exposure in 
Germany in 1951; the examiner should 
specifically comment on the effect of his 
postservice occupational exposure and 
whether it is more likely than not that the 
Veteran's current disability is related to 
his post service occupational history of 
operating a gas station and driving a 
wrecker and being exposed to the elements 
during inclement weather.

The VA respiratory diseases physician is 
asked to determine:

a).  Whether the Veteran has a respiratory 
condition, including bronchitis and, if so;

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current respiratory condition, 
including bronchitis, is related to the 
Veteran's history of cold exposure in 
Germany in 1951; the examiner should 
specifically comment on the effect of his 
postservice occupational exposure and 
whether his current disability it is more 
likely than not related to his post service 
occupational history of operating gas 
station and driving a wrecker and being 
exposed to fumes and the elements during 
inclement weather.

In formulating their opinions, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of a cold injury and 
of a respiratory condition, the VA 
physicians are asked to comment on whether 
the Veteran's current disabilities are 
consistent with the type of injuries the 
Veteran has described.  

Also, the VA examiners are asked to comment 
on the significance of the Veteran's 
reported heavy smoking history 

If however after a review of the record, an 
opinion on causation is not possible 
without resort to speculation, the VA 
physicians are asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the alleged 
cold injury in 1951 as described by the 
Veteran, is not more likely than any other, 
for example, the Veteran's occupational 
exposure to inclement weather, or smoking, 
to cause the Veteran's current disabilities 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. 

4.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).   In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.   Following any other indicated 
development, the RO/AMC should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and his representative (if any) 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010). 

